     Case 1:10-bk-24968-GM         Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51                   Desc
                                     Main Document Page 1 of 7



1
2
                                                                           FILED & ENTERED
3
4                                                                                  JAN 12 2021
5
                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
6                                                                           BY egonzale DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                 SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                           Case No.: 1:10-bk-24968-GM
14   Glen E Pyle                                      CHAPTER 7
15                                                    TENTATIVE RULING ON DEBTOR’S
                                                      OPPOSITION TO ALL CLAIMS
16
17                                                    Date:      January 12, 2021
                                                      Time:      11:00 AM
18                                      Debtor(s).    Courtroom: 302

19
20            This is a compilation of a series of arguments with some supporting documents. Some
21   were previously decided and the time to appeal has expired. Rather than repeating all of the
22   arguments in those situations, the Court will make its comments in italics.
23
24      The Court had no right to sell the Vermont property because it and Sunland belong to the
25   Trust:
26      This was decided by a final ruling. The Order granting the motion for turnover of both
27   properties was entered on June 24, 2020 (dkt. 78), which determined that both properties are

28




                                                     -1-
     Case 1:10-bk-24968-GM           Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51                       Desc
                                       Main Document Page 2 of 7



1    property of the bankruptcy estate. No appeal was filed and the time has passed to do so. There
2    will be no further analysis of this issue.
3
4        Other matters presented by Mr. Pyle:

5            (1) Linda Daniel has not been in possession of Vermont since April 1991 and thus her claim of

6                ownership is barred by Cal. Code of Civil Procedure (CCP) 318 and 319 as well as the adverse

7                possession provisions of CCP 325, which provide title to the Trust’s trustee on Jan. 12, 2000.

8
9            (2) Mr. Berry lacks standing to be in the case. At the sec. 341(a) meeting, the Trustee told Berry

10               that his claim is not good under Cal. Civ. Code (CC) 3439. His claim was extinguished by CC

11               3439.09 since there was no legal action for over 4 years (from 2000 through 2004 when he

12               filed the abstract). Then he waited another 5 years to file the renewal, which prompted this

13               bankruptcy. That was over 10 years from the transfer of the property to the Trust, which

14               occurred on Jan. 12, 2000. 11 USC 548(e) states that the bankruptcy trustee may avoid a

15               transfer made within 10 years of the date of the filing of the bankruptcy petition. The

16               transfer on 1/12/00 is 10 years and 10 months before the bankruptcy filing on 11/30/10.

17               Beyond that, real estate title litigation is within the purview of the superior court, not the

18               bankruptcy court, which has no experience in these matters.

19
20           (3) Mr. Berry violated the rules of the State Bar when he represented the Trustee against Pyle,

21               who was his former client. Mr. Nachimson brought this to the Court’s attention in his

                 objection to the Berry claim in the Vermont sales proceeds. Berry only handled this to line
22
                 his own pockets and his suit was neither proper nor necessary.
23
24
             (4) The Maitland claim is based on a fraudulent claim by Renaud Valuzet. Case 01U00166.
25
                 Service on that case was made on an empty building owned by Valuzet while Pyle was in jail.
26
                 The judgment entered in 10/17/01 was not enforced until 1/18/06, which is 5 years. This
27
28




                                                         -2-
     Case 1:10-bk-24968-GM        Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51                       Desc
                                    Main Document Page 3 of 7



1             was extinguished by CC 3439.09 after 4 years. The title report was wrong as was the court

2             that issued the writ of execution because the judgment had been extinguished.

3
4             They should have known that the transfer from an irrevocable trust is not legally possible for

5             a grantor to obtain a loan on property granted to an irrevocable trust. The escrow/title

6             company entered on the deed regarding the loan to Maitland that “in violation of CC 1710,

7             the transfer was not taxable because it was to a ‘revocable trust.’”

8
9             The loan amount was changed at the last minute. The judgment was for $23,000 and this

10            was changed to $32,000 on a $3,000 debt. It was inflated by Valuzet and his attorney.

11            Pyle’s attorney abandoned him after Mr. Salvato threatened him with sanctions. But he

12            should have known that the Valuzet claim was void under CC 3439.09. The LA Sheriff also

13            threatened to sell Sunland within hours even though he should have known that it was in

14            the name of the Trust.

15
16            Because of all this, Pyle was forced to take out the Maitland loan. It went from $23,000 to

17            the final loan amount of $60,000. He was told that the loan was not secured by Vermont

18            because that property was not in Pyle’s name.. He found this out from a real estate

19            attorney after he filed bankruptcy and that is why he stopped making payments to

20            Maitland. Judge Mund lifted the automatic stay in December 2015. Maitland did file suit

21            and over 4 years passed, so her claim was extinguished under CC 3439.09.

22
              The proceeds of Vermont should not be distributed to anyone and the sale should be
23
              cancelled and reversed as a violation of CC 1381.1, etc. [This is now Probate Code 610, etc.
24
              and deals with trusts.] There is no contention that the Irrevocable Trust is not valid, merely
25
              that the purported transfer of the two real properties to the trust was an unenforceable
26
              transfer.]
27
28




                                                      -3-
     Case 1:10-bk-24968-GM         Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51                        Desc
                                     Main Document Page 4 of 7



1    COURT ANALYSIS:

2          Because Mr. Pyle puts forth lots of dates, it is best to have a settled chronology of events.

3          Date                   Event                                                    Source

4          1/12/2000              Irrevocable Trust created - Pyle is the          11-ap-01180
                                  grantor and the trustee. His children are the
5                                 beneficiaries.
6
           2/24/2000              Grant deed on Vermont from Pyle to Trust         11-ap-01180
7                                 and Sweetwater dated

8          8/1/2000               Trust Deed from Pyle to Sweetwater as to         11-ap-01180
9                                 Vermont dated

10         8/7/2000               Berry obtains judgment in 99C00380               Proof of claim

11         3/8/2001               Trust Deed from Pyle to Sweetwater as to         11-ap-01180
                                  Vermont signed
12
           4/12/2001              Trust Deed from Pyle to Sweetwater as to         11-ap-01180
13                                Vermont recorded
14         8/11/2003              Grant deed on Vermont from Pyle to Trust         11-ap-01180
15                                and Sweetwater notarized

16         6/28/2004              Grant deed on Vermont from Pyle to Trust         11-ap-01180
                                  and Sweetwater recorded
17
18
           6/28/2004              Grant deed on Sunland from Pyle to Trust         11-ap-01180
19                                and Sweetwater recorded

20
21         3/25/2005              Berry records abstract of judgment in            Proof of claim
                                  99C00380
22
           6/28/2010              Berry renews judgment in 99C00380                Proof of claim
23
           11/30/2010             Bankruptcy Case filed
24
           3/7/2011               Berry adversary filed                            11-ap-01180
25
           3/7/2011               Campbell v. Pyle filed for nondischargeable      11-ap-01181
26
                                  judgment and denial of discharge
27
           3/29/2011              First amended complaint filed by Berry           11-ap-01180
28                                under state law




                                                       -4-
     Case 1:10-bk-24968-GM    Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51             Desc
                                Main Document Page 5 of 7



1          4/6/2011          Berry starts discovery                          11-ap-01180

2          5/6/2011          Pyle's attorney (Richard Singer) files answer   11-ap-01180
                             to complaint asserting statute of limiations
3
                             as an affirmative defense under state law
4
           6/17/2011         Order granting Trustee's motion for             10-bk-24968
5                            authority to sell estate's interest in the
                             avoidance action to Berry
6
           10/3/2012         Richard Singer withdraws as attorney for        11-ap-01180
7                            Pyle in the adversary
8          3/18/2013         Ray Aver substitutes in for Pyle as attorney    11-ap-01180
9                            in the adversary

10         9/28/2016         Order on partial decision on Pyle motion for    11-ap-01180
                             summary judgment, deals with when
11                           discovery of transfer took place
12         9/18/2017         Stipulation modifying 6/17/11 order selling     10-bk-24968
13                           estate's interest to Berry

14         3/13/2019         Campbell's attorney receives the title
                             reports that he had ordered on both
15                           properties
16         5/4/2020          Judgment denying discharge                      11-ap-01181
17         5/11/2020         Title report filed with Court that shows that   10-bk-24968
                             the 2/24/2000 deed on Vermont to the
18
                             Trust is invalid since the deed does not
19                           identify the trustee of the Trust

20         5/11/2020         Title report filed with Court that shows that   10-bk-24968
                             the 6/28/04 deed on Sunland to the Trust is
21
                             invalid since the deed does not identify the
22                           trustee of the Trust

23         5/26/2020         Amy Goldman moves to substitute in as           11-ap-01180
                             plaintiff for Berry
24
           6/25/2020         Order for turnover of Vermont and Sunland       10-bk-24968
25
           9/30/2020         Default judgment against Sweetwater under       11-ap-01180
26                           11 USC 548(e) and Civ Code 3439.04 and
27                           3439.09

28         5/11/2011         Trustee motion to sell to Berry                 11-ap-01180




                                                   -5-
     Case 1:10-bk-24968-GM              Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51                   Desc
                                          Main Document Page 6 of 7



1
2    As to Linda Daniels, the adverse possession, etc. provisions of CCP 318, 319, 325 do not apply. She was a
3    title owner. The concept of “recovering” possession does not apply to someone who is on title, but to
4    someone who has been removed from title or possession.
5
6    As to the action brought by Mr. Berry (11-ap-01180), the statute of limitations was dealt with in the
7    Memorandum of Opinion on Pyle’s Motion for Summary Judgment (dkt. 169). The evidence is that this
8    adversary proceeding was commenced within the time limit, although that was not a final ruling but
9    merely a finding of a disputed fact. Nonetheless, this was entered in April 2017 and Pyle has not
10   pursued it since then. Thus the Court will not reopen that issue at this late date.
11
12   As to the Maitland claim, Pyle asserts that it is due to a loan to pay off the judgment obtained by Veluzat
13   against Pyle for a commercial eviction action. A review of the superior court docket shows that the
14   Veluzat case was filed on 3/14/2001 and a default judgment was entered on 10/17/01 for past due rents
15   and terminating Pyle’s lease or rental agreement. An abstract of judgment was issue on 12/3/01,
16   creating a lien on all off Pyle’s real properties in Los Angeles County. On 12/8/05 a writ of execution was
17   issued. The writ was lost and replaced and an order to sell real property was requested. Pyle sought to
18   vacate the default judgment, but that was denied. In 2006 a new writ of execution was issued as was a
19   notice to sell Pyle’s residence.
20
21   As noted, Pyle asserts that the Maitland loan was used to pay off this judgment. There is no evidence
22   that Maitland had any connection to Veluzat, so any complaints against Veluzat do not apply to
23   Maitland. But beyond that, the Veluzat case is done and all defenses claimed by Pyle are now moot. He

24   raised them in the superior court and they were denied. No appeal was taken. Thus they are irrelevant

25   to the Maitland claim.

26
27   As to Berry prosecuting this action, while it is true that in general an attorney cannot represent a party

28   against his former client, there is an exception when an attorney is seeking to collect unpaid fees. The




                                                         -6-
     Case 1:10-bk-24968-GM            Doc 183 Filed 01/12/21 Entered 01/12/21 16:28:51                          Desc
                                        Main Document Page 7 of 7



1    California Bar requires that the attorney institute an arbitration process, but if the client refuses to

2    participate, the attorney can go forward in court. The failure of the attorney to follow the rules as to

3    arbitration is a defense to the lawsuit continuing until that has been completed. There is no indication

4    that Berry did not follow the rules in his superior court case against Pyle. And, at this time some 10

5    years after the judgment, it is irrelevant as to his pursuit of this adversary proceeding. Further, this is an

6    issue that should have been raised earlier, not over 10 years after the adversary was filed.

7
8    Overrule all objections. The Court will prepare the order.

9
10   ###

11
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: January 12, 2021
25
26
27
28




                                                          -7-
